Lake, Ch. J.
It is very clear that the rights of an attachment creditor against a garnishee are not at all superior to those of the debtor himself. If the latter had a right of action against the person garnished, the former may have one also under see. 225 of the code of civil procedure, but not otherwise. Garnishment changes the liability of the garnishee in but one particular, viz., the person to whom he must make payment of whatever is due; respecting all things else his obligations remain unchanged'.
The money sought by this garnishment was earned by the attachment debtor, under a contract with the garnishee, for grading section eighteen of the Lincoln and Northwestern railroad. In his answer to the petition against him, the garnishee answered respecting the matter, that, by the terms of this contract, he had the right to pay out of this money whatever might be due to the employees of *190Lines, the attachment debtor, on the wort, and had done so. That in consequence of such payment nothing remained in his hands subject to the garnishment.
The evidence on this point fully sustains the answer in this particular, and establishes the fact, beyond any doubt whatever, that Lines himself could not have recovered from Fitzgerald the money which Hollingsworth sought to reach by the attachment proceeding. By taking the aggregate amount which Fitzgerald paid to these employes, together with the ninety-two dollars and fifty cents admitted to have been properly paid on the Ferguson judgment, the balance standing to Lines’ credit, under the contract, when the garnishment was served, is fully exhausted. Fitzgerald having thus paid these laborers, as by the express terms of the contract he could do, he has the right, as a matter of course, to deduct the amount from the price Lines was to receive. The judgment is reversed, and a new trial awarded.
Reversed and remanded.